Opinion of the Court by


Napton Judge.

The record in this case shows that in September 1838,. the plaintiff George filed his petition in the circuit court of' Cape Giraideau county, with a view to institute a suit for the recovery of his freedom. The suit was accordingly brought by leave of the court in forma paupter is, and in pursuance of the 8th section of the act, “to enable persons held in slavery to sue for their freedom,” the court directed the petitioner to be hired out by the sherifF. At the February term 1840, on the application of the defendant, the court ordered 'the proceeds of the hire accruing from September 1838, to November 1839, to be paid over to defendant._ From this decision of the court the plaintiff appealed.
This court is of opinion that the decision of the circuit court on the collateral point saved by the bill of exceptions, must be considered incidental to the main suit which is yet undetermined. It is not therefore such a final judgment as will authorise an appeal. The appeal is therefore dismissed-